This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                  No. 31,800

 5 ROGER GRESHAM,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 John A. Dean Jr., District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Roger Gresham
13 Adelanto, CA

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 VIGIL, Judge.
 1        Defendant appeals the district court’s denial of his petition for relief from

 2 judgment. We proposed to affirm the district court. Defendant has timely responded.

 3 We have considered his arguments and not being persuaded, we affirm.

 4        In our notice, we pointed out Defendant was charged with and convicted of the

 5 crime of burglary, a crime that had been enacted in 1963 by the New Mexico

 6 Legislature. In so doing, we cited to the New Mexico Laws, which designated the

 7 crime as § 16-3 (1963 N.M. Laws, ch. 303, § 16-3). Defendant now argues that he

 8 was convicted of the crime designated as § 40A-16-3 (NMSA 1978, § 40A-16-3

 9 (1963) (amended 1971)). The two are the same crime. Section 40A-16-3 is simply

10 how the crime was designated when it was compiled into the New Mexico Statutes

11 Annotated. The citation to New Mexico Laws in our calendar notice was simply to

12 show the original source when the law was enacted. After its enactment, a law is

13 compiled so that laws on the same subject are gathered together in the same place.

14 Thus, all laws describing crimes were compiled in Section 40A from 1963 to 1978.

15        Defendant’s argument is unpersuasive as the crime that he was convicted of—

16 burglary—was enacted in 1963, two years before he was convicted. For the reasons

17 stated herein and in the second notice of proposed disposition, we affirm.

18        IT IS SO ORDERED.


19                                              _______________________________
20                                              MICHAEL E. VIGIL, Judge

                                            2
1 WE CONCUR:


2 _________________________________
3 CELIA FOY CASTILLO, Chief Judge


4 _________________________________
5 TIMOTHY L. GARCIA, Judge




                                  3